Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Lin et al. (U.S. App. 2016/0041448)  teaches a driving method for driving a pixel of an electrophoretic display (see Abstract) comprising a first surface on a viewing side, a second surface on a non-viewing side (see Fig. 2-2 viewing and opposite non-viewing sides), and an electrophoretic fluid disposed between a first light-transmissive electrode and a second electrode (see Para. 14 and 46 fluid between electrodes), the electrophoretic fluid comprising a first type of particles, a second type of particles, a third type of particles, and a fourth type of particles, all of which are dispersed in a solvent (see at least Para. 11, 12, and 34 each pair is positively or negatively charged with one higher than the other), wherein a. the four types of pigment particles have different optical characteristics (see Fig. 2-2); b. the first type of particles and the third type of particles are positively charged (see at least Para. 11, 12, and 34 each pair is positively or negatively charged with one higher than the other), wherein the first type of particles have a greater magnitude of positive charge than the third particles (see at least Para. 11, 12, and 34 each pair is positively or negatively charged with one higher than the other); and c. the second type of particles and the fourth type of particles are negatively charged, wherein the second type of particles have a greater magnitude of negative charge than the fourth type of particles (see Para. 34 each pair is positively or negatively charged); the driving method comprises the steps of: (i) applying 
	Chopra et al. (U.S. App. 2007/0297038) teaches the fourth type particle towards the non-viewing side (see at least Para. 190 negative particles with higher mobility are 
	The references neither singularly nor in combination teach the most recent amendment including previously indicated allowable subject matter requiring (v) before step (1), applying a fifth driving voltage to the pixel of the electro-optic display for a fifth period of time at a fifth amplitude, wherein the amplitude of the fifth driving voltage is larger than the amplitude of the first driving voltage, the polarity of the fifth driving voltage is opposite to the polarity of the first driving voltage, the fifth period of time is different from the first period of time, and wherein the fifth period of time is different from the second period of time.  Claim 13 is allowed for similar reasons as including wherein a combination of step (iii) followed by step (iv) is repeated to a total of at least 3 times after step (ii). The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694